Citation Nr: 0325174	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in April 2003 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the 
appellant's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA.  Moreover, at the 
April 2003 video conference hearing, the veteran identified 
outstanding VA treatment records from the West Haven VA 
Medical Center, which must be obtained.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Moreover, subsequent to the videoconference hearing, the 
veteran's representative submitted a March 2003 report from 
the Norwich Vet Center indicating that the veteran meets the 
criteria for a diagnosis of PTSD.  In light of this report, 
the Board believes that appropriate stressor development 
should be accomplished and the RO should consider whether the 
veteran should be afforded another VA psychiatric 
examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter.

2.  The RO should take appropriate 
steps to obtain copies of any pertinent 
evidence and information identified but 
not provided by the veteran.  In any 
event, the RO should obtain copies of 
all records pertaining to psychiatric 
treatment or evaluation of the veteran 
at the West Haven VA Medical Center.  
It should obtain copies of any records 
pertaining to counseling of the veteran 
at the Norwich Vet Center since March 
2003.  

3.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
evidence.

4.  The RO should prepare a letter 
identifying the veteran's alleged 
stressors (as relayed by the veteran in 
his December 1999 Vet Center Intake; 
his August 2002 Mental Health Progress 
Note; his March 2003 Norwich Vet Center 
summary of treatment; and his April 
2003 in-service stressor statement) and 
requesting the Commandant of the Marine 
Corps, Headquarters United States 
Marine Corps MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA 22314-5030 to 
provide any available information, 
which might corroborate one or all the 
veteran's alleged in-service stressors 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.

5.  If the above-requested development 
results in the verification of any of 
the veteran's claimed stressors, the 
veteran should be afforded a VA 
psychiatric examination.  Send the 
claims folder to the VA examiner for 
review and inform the examiner of the 
verified service stressor(s).  Request 
that the examination include all 
indicated studies and tests deemed 
appropriate, and that all clinical 
findings be reported in detail.  Based 
on the results of the examination and 
after reviewing the claims folder, the 
examiner should provide an opinion as 
to whether the veteran meets the 
criteria for a diagnosis of PTSD and if 
so whether the disorder is due to one 
or more verified service stressors.  
The elements supporting the diagnosis 
must be identified.  If the veteran 
does not meet the criteria for a 
diagnosis of PTSD due to service 
stressor(s), the examiner should 
explain why.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  

The veteran need take no action until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



